Citation Nr: 0632543	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-17 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel






INTRODUCTION

The veteran served on active duty from November 1940 to July 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision in which the RO 
granted an increased, 50 percent,  rating for dysthymia, 
effective December 11, 2000.  The veteran's representative 
filed a notice of disagreement (NOD) on his behalf in 
September 2002.  The RO issued a statement of the case (SOC) 
in March 2004, and the veteran's representative filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2004.

In September 2006, a Deputy Vice Chairman of the Board 
granted the motion of the veteran's representative to advance 
this appeal on the Board's docket, under the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

While the RO has assigned a higher rating of 50 percent 
during the pendency of this appeal, higher ratings are 
available and the veteran is presumed to be seeking the 
maximum available benefit.  Therefore, the claim for a higher 
rating (as characterized on the title page) remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the  on appeal has been accomplished.

2.  The veteran's dysthymia is manifested by anxiety, 
depression, anxious affect, sleep disturbance, circumstantial 
thought process, dysphoric mood, isolation, irritability, 
impaired concentration, and significant memory impairment; 
these symptoms are indicative of no more than occupational 
and social impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
service-connected dysthymia are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9433 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the increased rating claim on appeal has been 
accomplished.  

The January 2002 pre-rating RO letter  notified the veteran 
and his representative of VA's responsibilities to notify and 
assist him in his increased rating claim, and contained 
requests to advise the RO as to whether there was medical 
evidence showing treatment for the service-connected 
dysthymia disability.  The January 2002 letter also provided 
notice of what was needed to establish entitlement to a 
higher rating (evidence showing that his disability had 
increased in severity).  After this letter, the veteran and 
his representative were afforded an opportunity to respond 
before the RO readjudicated the claim (as reflected in the 
March 2004 SOC).  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim for a disability rating in excess 
of 50 percent for dysthymia, and has been afforded ample 
opportunity to submit such information and evidence. 

The Board also finds that the January 2002 pre-rating notice 
letter satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The January 2002 letter 
informed the veteran of his rights in the VA claims process 
and advised that VA is required to make reasonable efforts to 
request evidence necessary to support his increased rating 
claim including VA medical records, records from a private 
physician or facility, and records from all Federal agencies.  
The RO also requested that the veteran identify, and provide 
the necessary releases for, any medical providers from whom 
he wished the RO obtain and consider as evidence.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claims.  

As discussed above, the first three content of notice 
requirements have been met in this appeal.  With respect to 
the fourth requirement, the Board notes that the veteran has 
not explicitly been advised to provide any evidence in his 
possession that pertains to his increased rating claim.  
However, the claims file reflects that the veteran has 
submitted and/or identified evidence in support of his claim 
for a disability rating in excess of 50 percent for 
dysthymia.  Given that fact, as well as the RO's instructions 
to the veteran, the Board finds that he has, effectively, 
been put on notice to provide any evidence in his possession 
that pertains to the increased rating claim.  Accordingly, on 
these facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 
C.F.R. § 20. 1102 (2006).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after", the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As indicated above, in the matter now before the 
Board, the document substantially meeting the VCAA's notice 
requirements was provided to the veteran before the rating 
action on appeal; hence, Pelegrini's timing of the notice 
requirement has been met.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  As 
regards the claim for increase on appeal, the Board finds 
that this was accomplished in the SOC and SSOC; this suffices 
for Dingess/Hartman.  The Court also held that VA notice must 
include information regarding the effective date that may be 
assigned.  While the RO has not explicitly provided such 
notice in this case, such omission is harmless on these 
facts; here, the claim for increase (for already service-
connected disability) did not arise out of a claim for 
service connection; the Board is denying the claim for 
increase (hence, no effective date is being assigned); and 
there is no indication whatsoever that the veteran is 
challenging any effective date already assigned (the claim on 
appeal is limited to a claim for an increased rating).

Additionally, the Board finds that all necessary development 
on the increased rating claim currently under consideration 
has been accomplished.  The RO, on its own initiative, has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining all evidence necessary to substantiate his 
increased rating claim.  As a result, service medical 
records, private treatment records, and available post-
service VA medical records dated through 2002 have been 
associated .  The veteran was afforded comprehensive VA 
examinations, in May 2002 and August 2005, in connection with 
his increased rating claim, and those examination reports 
have been associated with the record.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In a February 2006, the veteran's representative 
specifically indicated that the veteran had no more evidence 
to submit concerning his increased rating claim.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
claim for a disability rating in excess of 50 percent for 
dysthymia.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the increased 
rating claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In this case, the veteran has been assigned a 50 percent 
disability rating for dysthymia pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9433 (2006).  However, a General 
Rating formula for evaluating psychiatric impairment other 
than eating disorders contains the actual rating criteria for 
evaluating the veteran's disability.

Pursuant to the General Rating formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV),  contains a Global Assessment of Functioning (GAF) 
scale, with scores ranging between zero and 100, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  38 
C.F.R. § 4.126(a) (2006).

In a VA outpatient treatment record dated in December 2000, 
the examiner listed a diagnosis of chronic PTSD/depressive 
disorder.  It was noted that the veteran described features 
of dysthymia including sleep disturbance, depression, and 
anxiety.  Mental status examination findings were noted as 
coherent and relevant speech, good insight and judgment, and 
circumstantial thought processes.  VA treatment notes, dated 
from January 2001 to March 2001, each list diagnoses of 
chronic post-traumatic stress disorder (PTSD) and depressive 
disorder NOS (not otherwise specified).  The VA treatment 
notes reflect findings of irritability, coherent speech, 
rambling speech, no overt psychotic symptoms, no suicidal or 
homicidal ideation, normal cognitive functions, anxious 
affect, dysphoric mood, and good judgment and insight.    

In a May 2002 VA examination report, the examiner listed a 
diagnosis of depressive disorder, not otherwise specified, 
and noted that the veteran had moderate psychiatric 
incapacity.  Subjective symptoms of trouble sleeping, 
significant anxiety, impaired concentration, poor appetite, 
depression, heart palpations, and memory problems were noted 
in the report.  During the examination, the veteran indicated 
that he was retired, lived alone, and maintains a 
relationship with his children.  Mental status examination 
results reflected that the veteran was well groomed, 
cooperative, had circumstantial thought processes, and needed 
a lot of redirection to complete the interview.  In addition, 
the examiner reported that the veteran described a history of 
hallucinations and unusual perceptual sensations.   

Additional VA outpatient treatment records, dated from May 
2001 to August 2001, show treatment for depressive disorder 
NOS and reflected findings of anxious affect, coherent 
speech, dysphoric mood, normal cognitive functions, and good 
judgment and insight.  No findings of suicidal ideation, 
homicidal ideation, delusions, or other overt psychotic 
symptoms were noted in the records.  A September 2002 VA 
treatment note reflects the veteran's complaints of anxiety 
and insomnia, and the examiner's referral for further 
assessment.  An October 2002 VA Mental Health psychiatric 
evaluation report lists a diagnosis of recurrent major 
depression.  The examination report notes symptoms of 
depressed mood, anxiety, nervousness, poor concentration, 
irritability, and hearing voices.  The examiner also noted 
mental status evaluation  findings of appropriate grooming, 
good eye contact, neutral affect, coherent speech, fair 
reasoning, full memory recall, and moderately deteriorated 
calculation.  It was further noted that the veteran lived 
alone and was not in contact with his children.     

In an August 2005 VA examination report, the examiner listed 
diagnoses of depressive disorder NOS as well as rule out 
cognitive disorder NOS and noted that the veteran had 
moderate psychiatric incapacity.  Subjective symptoms of 
social withdrawal, isolation, anxiety, difficulty falling 
asleep, and irritability were noted in the report.  During 
the examination, the veteran indicated that he lives alone, 
has a home health aide three days a week, and receives 
assistance from his children.  Mental status examination 
results reflected that the veteran exhibited significant 
memory impairment, constricted and irritable affect, and 
circumstantial thought processes.  It was noted that the 
veteran denied experiencing suicidal or homicidal ideation as 
well as any psychotic symptoms, including hearing voices and 
perceptual sensations.  The examiner indicated that the 
veteran appeared capable of managing his financial affairs 
despite memory difficulties.  The examiner further opined 
that the veteran's depressive symptoms have persisted over 
the last several years and that the veteran continues to be 
isolated and to show significant disturbance of mood.  

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that since the 
effective date of the grant of a 50 percent rating, the 
symptoms associated with the veteran's dysthymia have 
continued to be consistent with the criteria for no more than 
the currently assigned 50 percent rating.

The medical evidence of record reflects that the veteran's 
dysthymia has been characterized, primarily, by sleep 
disturbance, depression, anxiety, isolation, circumstantial 
thought processes, dysphoric mood, impaired concentration, 
and memory impairment. These symptoms are reflective of 
occupational and social impairment with reduced reliability 
and productivity due to certain symptoms, the level of 
impairment contemplated in the currently assigned 50 percent 
disability rating.

At no point has the veteran's PTSD symptomatology met the 
criteria for a rating in excess of 50 percent.  As noted 
above, the assignment of a 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  However, the Board notes that the veteran 
has not been found to have suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships; or any other symptoms that are characteristic 
of a 70 percent rating.  The veteran has some documented 
symptoms of anxiety, anxious affect, dysphoric mood, 
depression, impaired concentration, memory impairment, and 
difficulty in interpersonal relationships, although these 
have not been shown to affect the veteran on a continuous 
basis and/or to limit his ability to function independently 
on a daily basis.  Additionally, the Board acknowledges some 
noted findings of hearing voices and unusual perceptual 
sensations.  However, the most current VA examination report 
of record dated in August 2005 indicated that the veteran 
denied experiencing these prior reported symptoms.  

The Board also points out that the GAF scores assigned since 
December 11, 2000, alone, provide no basis for assignment of 
any higher disability rating for the veteran's dysthymia.  A 
December 2000 VA treatment record showed a GAF score of 75.  
A GAF score of 40 was listed in a May 2001 VA treatment note.  
An August 2001 VA outpatient treatment record listed a GAF 
score of 60.  VA examination reports dated in May 2002 and 
August 2005 as well as an October 2002 VA treatment note each 
reflected a GAF score of 55.  

According to DSM-IV, GAF scores ranging between 75 to 80, 
reflect that, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging between 31and 40 are assigned 
when there is some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  ).

In this case, the reported symptomatology is consistent with 
no more than moderate symptoms or moderate difficulty in 
social, occupational, or school functioning, and some 
disturbances of motivation and mood, as well as difficulty in 
establishing and maintaining effective work and social 
relationships, which is also consistent with no greater 
impairment than that contemplated by the 50 percent rating 
currently assigned.   

The Board notes that the GAF score of 40, reflected in a May 
2001 VA outpatient treatment note, suggests more significant 
impairment than is contemplated by the currently assigned 50 
percent disability rating.  However, the competent medical 
evidence of record indicates that the veteran exhibited none 
of the symptoms identified in the DSM-IV as indicative of 
that level of impairment.  .  Further, in the May 2001 
treatment record, the examiner specifically noted that the 
veteran was very upset at that time because he had been asked 
to leave his retirement community.  Even acknowledging that 
the veteran experienced periods of irritability, 
circumstantial thought processes, rambling speech, and 
difficulty in interpersonal relationships, he described 
having a relationship with his children in the August 2005 VA 
examination report.  Additionally, a preponderance of the 
competent medical evidence of record shows findings of fair 
judgment and insight, coherent speech, and moderate 
psychiatric incapacity.  Accordingly, the isolated GAF score 
of 40 assigned in the May 2001 VA treatment note is not 
supported by medical evidence of record.  Although the 
veteran showed signs of communication and social impairment, 
his general functioning, routine daily behavior, self-care, 
and speech appeared essentially normal and relevant.  

The aforementioned discussion makes clear that the veteran's 
dysthymia symptomatology continues to result in a disability 
picture that more nearly approximates the level of 
occupational and social impairment contemplated for a 50 
percent rating under the applicable rating criteria.  As the 
criteria for the next higher, 70 percent, rating for 
dysthymia are not met, it logically follows that criteria for 
an even higher rating (100 percent) likewise are not met.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
service-connected dysthymia reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (cited to and discussed in the March 2004 SOC). In 
this regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
There also is no objective evidence that the disability 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons,  the claim for a rating in 
excess of 50 percent for dysthymia must be denied.  In 
reaching this conclusion  , the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 50 percent for dysthymia is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


